Exhibit 4.11 MASSACCESI BUILDING RIGHT AGREEMENT1 English summary of Italian version2 1. Preliminary Note The building (superficie) right, regulated by article 952 of the Italian Civil Code, is particularly appropriate for the construction of photovoltaic plants, as it allows the grantee of the building right to be owner of the plant whereas the title of the land remains with the grantor. For the construction and the maintenance of the photovoltaic plant (“PV Plant”) on the land (Municipality of Arcevia, Ancona, sheet 24, parcel 254) (“Land”), Ellomay PV Two S.r.l. entered into a definitive building right agreement on July 7, 2010. The agreement has been executed in Cagli (PU) before the Notary Stefano Manfucci, Repertorio no. 33767, Raccolta no. 13612, registered in Urbino no. 2348 on July 30, 2010, filed with the Conservatoria dei Registri Immobiliari on October 3, 2010. 2. Main content of the agreement 1 Execution date July 7, 2010 2. Grantor Mr. Nazzareno Massaccesi 3 Grantee Ellomay PV Two S.r.l. 4. Land plot identification Municipality of Arcevia (PU), sheet 24, parcel 254, size: 3.61.91 hectares. 5. Consideration The Grantee shall pay the Grantor an annual rent equal to Euro 2,800.00 per hectare (i.e. Euro 10,133.48) for the entire duration of the agreement ("Rent"). The first instalment of Euro 5,066.74 for the period from July 7 to December 31, 2010, shall be paid by wire transfer within 10 days from the execution of the building right agreement. The following annual instalment of the Rent shall be paid by wire transfer by December 31 of each year as an advance payment for the following year. An indemnity equivalent to Euro 38,000.55 shall be paid on execution of the building right agreement as compensation for damages caused by the PV Plant to the Land. 1 This Agreement is attached as Annex 1 to the Massaccesi EPC Contract. 2 The original language version is on file with the Registrant and is available upon request. 6. Consideration adjustment The annual Rent shall be adjusted each year by 100% of the previous year inflation rate as resulting in national official rates. 7. Duration 21 years (until July 7, 2031) 8. Extension and Renewal 6 (six) months before the expiry date, the Grantee may extend the duration of the building right agreement for further 4 (four) years. No more extensions of the building right are foreseen. The rent for the extension shall be equal to the last year's Rent increased by 18%, and to be re-valuated according to the annual variation of the inflation rate as resulting in national official rates. 9. Withdrawal/Termination (Grantee) The Grantee shall be entitled to withdraw at anytime from the agreement by sending a 90 day prior written notice to the Grantor. In such event the Grantee shall pay to the Grantor only the rent for the duration of the notice. The Grantee shall be entitled to terminate the building right agreement with immediate effect in the case that the Grantor, in breach of its obligations foreseen by the agreement, carries out building works or any activity which might prejudice permanently the PV Plant’s power and efficiency. 10.Withdrawal/Termination (Grantor) Grantor shall be entitled to terminate the building right agreement in the case that payment of the Rent is delayed for more than 6 months and the deposit mentioned under item 12 is not reconstituted, provided that the Grantee has not cured the breach within 30 days of the Grantor’s written request. Grantor shall send a written notice of termination to the Grantee and to the financing entity indicated by the Grantee. Within 60 days of receipt of the abovementioned notice, the financing entity shall be entitled to (i) appoint a third party that will replace the Grantee in theagreement, or (ii) to inform the Grantor of its intention to cure, directly or through the Grantee, the breach of contract giving rise to the termination. In such events, the Grantor shall be entitled to terminate the building right agreement only by a judicial order and provided that the non-fulfilment has not been cured within 60 days of the appointment of the third party replacing the Grantee or, as the case may be, of receipt by the Grantor of the financing entity’s notice. Regardless of any breach of contract by the Grantee, the financing entity shall have the faculty to appoint a third party replacing the Grantee in the event that the financing entity has informed the Grantee of its intention to declare the Grantee forfeited from the term of payment (decadenza del beneficio del termine), or to terminate for breach of contract or to withdraw from the loan agreement. 11. Easements The Grantor agrees to grant and constitute all the easements necessary for the PV Plant to operate and to be constructed on any neighbouring lands owned by the Grantor. 12. Guarantee and Deposit In order to guarantee the PV Plant’s removal or any other works performed on the Land, within 5 days from the date of commencement of works the Grantee shall issue an insurance guarantee (polizza fideiussoria) whose amount shall comply with the requirements set out by the Municipality. No additional removal guarantee is to be issued in favour of the Grantor. In order to guarantee payment of the Rent, the Grantee shall deposit, not later than December 29, 2010, Euro 10,133.48 (“Deposit”), which will be withheld by Grantor in the event of failure by the Grantee to pay the annual rent, without prejudice to the Grantee’s obligation to restore the Deposit in such circumstance. If not used throughout the term of the agreement, such amount shall be deducted from the rent to be paid for the period from January 1, 2030 to December 31, 2030, save for the Grantee’s obligation to pay the Rent relating to the 1.1.2031 – 7.7.2031 period. 13. PV Plant removal Within 6 months following the expiry of the building right, the Grantee shall remove the PV Plant at its own expenses. The ownership of the PV Plant shall remain with the Grantee. 14. Assignment The Grantee shall be entitled, at any time whatsoever, to assign the building rightagreement to third parties and/or the rights and obligations arising thereof, sending the relevant notice to Grantors. Grantor shall be entitled to assign the building right agreement to third parties and/or rights and obligations arising thereof, by a (at least) 10 day prior notice, provided that the third party undertakes to comply with the agreement. 15. Governing Law and Competent Court Italian law applies. Exclusive jurisdiction of the court of Ancona.
